Citation Nr: 1810958	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left hand disability. 

2. Entitlement to service connection for a left wrist disability, to include traumatic arthritis. 

3. Entitlement to a finding of total disability based on individual unemployabililty (TDIU).

REPRESENTATION

 Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and New York, New York, respectively. The instant appeal is currently under the jurisdiction of the New York RO. 

The RO, in the October 2012 rating decision, denied entitlement to service connection for a left hand and left wrist disability. The issue of entitlement to a TDIU was raised by the Veteran during the February 2014 Board hearing, during which the Veteran testified that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability, which was on appeal as part of the Veteran's increased rating claim and addressed in a July 2016 Board decision. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2014 and July 2016. The appeal is now before the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left wrist disability, to include traumatic arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The Veteran does not have a diagnosed left hand disability during the appeal period to account for his symptoms of pain, swelling, and tingling sensations. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left hand disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In letters dated August 2012 and February 2015, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a June 2010 Statement in Support of Claim, the Veteran asserted that the "November 2009 VA exam was inadequate." The Veteran asserted that the VA neurologist did not give him "a fair evaluation." In a July 2016 decision, the Board requested that the Veteran undergo a VA examination to determine the nature and etiology of the Veteran's claimed left hand and wrist disability and that the VA examiner provide a medical opinion regarding the Veteran's service connection claim. The Veteran was afforded a VA examination in October 2017 and a medical opinion was produced and considered by the Board in the instant appeal. 

In April 2014 and July 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

The Veteran seeks service connection for a left hand disability, which he contends is the result of a November 1954 fall in service.

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold issue in this case is whether the Veteran has a present disability of the left hand.  A July 2010 VA treatment record indicated that the Veteran was diagnosed with bilateral status post (s/p) subdural evacuation with resultant right fingertip numbness that was worsening to involve both hands. The Veteran's condition was described as "most likely related to carpel tunnel syndrome." A July 2011 VA treatment record indicated that the Veteran reported intermittent fingertip tingling involving the left hand. However, despite these symptoms, a July 2011 EMG of the left upper extremity was normal; therefore no diagnosis of carpel tunnel was rendered.

During the February 2014 hearing, the Veteran testified that he fell in Korea during the 1950s while carrying equipment and injured his left hand. The Veteran testified that he did not feel much pain in his left hand when he was younger and that he was treated in the field with aspirin for pain relief. The Veteran testified that he has experienced pain, swelling, a tingling sensation, and an inability to lift heavy objects since separation from service. 

An October 2017 VA examination report indicated that the Veteran did not have a left hand disability. The Board recognizes that in the examination report, the examiner referred to the Veteran's left and right hands, on one occasion, in the comment section. The examiner's reference to the Veteran's right hand appears to be in error, as the examiner accurately discussed the Veteran's left hand examination results as related to the Veteran's service connection claim for a left hand disability. The examination report indicated that the Veteran's left hand range of motion was normal, there was no pain on examination, and no reported flare-ups. The examination report also included a reference to the normal July 2011 EMG results regarding the Veteran's left upper extremity. The examiner rendered the clinical assessment that the Veteran presented with a normal left hand during the examination. According to the examiner, after a thorough review of the claims file and all available medical records, in addition to current peer reviewed medical literature, the Veteran does not have a diagnosed left hand disability. The examiner emphasized that the Veteran denied any symptoms, diagnosis or treatment of a left hand disability during the examination. 

Upon review of the foregoing evidence, the Board finds that service connection for a left hand disability is not warranted. The most probative evidence fails to demonstrate that the Veteran has a left hand disability at any time during the pendency of this appeal.  Notably, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Without competent and persuasive evidence of a diagnosis of a left hand disability, the Board must deny the Veteran's claim. 

The Board recognizes the Veteran's assertion that his claimed left hand disability is related to his service, specifically a 1950s fall in Korea. The Veteran is considered competent to report the observable manifestations of his claimed disability. In this regard, while the Veteran can competently report the onset and continuity of left hand symptoms, an actual diagnosis of a left hand disability requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes. The Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record, including the October 2017 VA examination report, which indicated that the Veteran does not have a diagnosed left hand disability. The examiner has the training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for his clinical assessment. 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for a left hand disability is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for a left wrist disability, to include traumatic arthritis and entitlement to a TDIU.

Left Wrist Disability 

The Veteran contends that his left wrist disability is related to his in-service fall in November 1954. He was afforded a VA examination in October 2017, in which he was diagnosed with a chronic left wrist sprain. The Veteran reported that he fell in Korea while carrying supplies and injured his left wrist. The Veteran reported chronic issues with his left wrist since the well-documented 1950s fall in Korea, including pain and swelling. The VA examiner opined that it is less likely than not that the Veteran's left wrist condition, to include traumatic arthritis, is related to his active duty service, including the November 1954 fall in Korea. The rationale was that based upon a review of the claims file, all available medical records, and current peer review medical literature, there is insufficient evidence of symptomatology, diagnosis or treatment of a left wrist condition. Thus, it can be concluded that the Veteran's current left wrist condition is more likely due to an unrelated etiology.

The Board finds that an addendum opinion is necessary, as the October 2017 VA medical opinion is inadequate. The examiner did not provide a sufficient basis for the medical assessment that the Veteran's left wrist disability is not related to his service. The examiner did not discuss the Veteran's contentions regarding the fall itself, his continuing symptomatology since the in-service fall, or his current diagnosis of chronic sprain.  Rather, it appears that the examiner was attempting to say that there was no diagnosis.

TDIU 

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability. 

As noted in the Board's April 2014 Remand, the issue of entitlement to a TDIU rating had been raised by the record; specifically, the Veteran's February 2014 testimony that he was unable to work due to his service-connected back disability.  Thus, the Board found that entitlement to TDIU had reasonably been raised during the adjudicatory process of the underlying claim for an increased rating for the Veteran's service-connected back disability and was a component of the appeal.  Thereafter, in a February 2016 rating decision, the AOJ denied entitlement to TDIU as the Veteran did not meet the scheduler requirements for a TDIU. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant appeal, in July 2016 and October 2016 rating decisions, the Board granted increased ratings for the Veteran's service-connected low back disability and bilateral lower extremity radiculopathy. A combined disability rating of 70 percent is currently in effect, with one disability rated as 40 percent disabling. Thus, the Veteran's service-connected disabilities meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU. Additionally, given the pending service connection claim, the issue of TDIU is "inextricably intertwined" as they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion to the October 2017 medical opinion addressing the nature and etiology of the Veteran's diagnosed left wrist disability. 

The physician is asked to address the following:   

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed strain of the left wrist had its onset in service or is related to any in-service disease, event, or injury, to include the 1950s fall in Korea? In rendering this opinion, the physician should address:

i. The Veteran's lay statements of record regarding the in-service incident and his left wrist pain and swelling since separation; and,

ii. The Veteran's left wrist sprain, chronic, diagnosis. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Following the completion of the foregoing, readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


